UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6357


NOEL GRAY,

                Petitioner - Appellant,

          v.

WARDEN ROBERT M. STEVENSON, III,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:11-cv-00227-CMC)


Submitted:   May 31, 2012                  Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Noel Gray, Appellant Pro Se.       Donald John Zelenka, Deputy
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Noel Gray seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                   The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).                                   The

magistrate judge recommended that relief be denied and advised

Gray     that     failure        to   file        timely    objections          to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing      of    specific      objections          to     a

magistrate      judge’s     recommendation          is     necessary       to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned        of    the       consequences         of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Gray

has waived appellate review by failing to timely file objections

after    receiving    proper      notice.          Accordingly,       we   deny      Gray’s

pending    motion    to     appoint       counsel,        deny   a    certificate         of

appealability, and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented     in    the      materials




                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3